Appeal from a judgment entered on a decision rendered after trial in the Court of Claims. The State appropriated for highway purposes .019 of an acre of claimant’s land on which billboards were erected. After appropriation it is established that claimant removed the billboards. Claimant’s proof was that before the taking his land was worth $9,400 and after it, $7,050, a difference of $2,350. The State’s proof was that before the taking the land was worth $4,500 and after, $4,000; and the $500 resulting differential was apportioned as being $200 for the land and $300 for consequential damage to the billboards which had to be reconstructed on the property. The Court of Claims was of opinion that “ The cost of removal [of the signs] would exceed *694the value of the improvement ” and found the value of the property before the taking was $15,400 and after, $11,900. The award was $3,500. We are unable to find justification for this sum in the record. Some evidence of cost of removal of the signs was offered; but it was theoretical and the actual cost from claimant’s books was not shown. In this state of the record the damage for the taking does not in our view exceed $500 as demonstrated in the State’s proof. Judgment modified on the law and the facts to reduce the award to $500, and as thus modified, affirmed.